DETAILED ACTION
This Office action is in response to the application filed on 12 October 2020.
Claims 1-25 are presented for examination.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 1, 16 define the claimed elements of “a ledge feature along the interior side of the housing member”; and of “a ledge extending from the interior side of the housing member” respectively. The meaning is unclear, neither the relation of the ledge feature to components of the mobile device nor specific characteristics are defined. In the field of mobile devices in which the inner of housing comprises a large variety of components having different technical functions, almost any steps in a housing portion or even a component arranged somewhere in a mobile device can be called as “a ledge” or  “a ledge feature”.
Claims 1, 8, 16 further define the claimed elements of “a recess along an interior side of the housing member” and of “a second inner surface defining a portion of recess in the housing member” and of “a recessed region along an interior side of the housing member” respectively. These features do not impose any clear limitations, since any space in front of the housing wall of a mobile device can be designated as “a recess”. 
For the reasons above, examination to patentability is by interpreting the wording of the claims in a broad manner.
All claims should include references signs in parentheses where features shown in the drawings are referred to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. US 2013/0335899 A1. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claim 1, Wang discloses substantially the invention as claimed, including portable electronic device (Figures 1-10, the mobile device 10) comprising:
a housing member (Figure 1, the housing 12 and bezel 14) defining:
a first portion of an exterior front surface of the portable electronic device;
a first portion of an exterior rear surface of the portable electronic device;
at least a portion of an exterior side surface of the portable electronic device (Figure 1, 10, the cross-section view in figure 10 and associated text);
a recess along an interior side of the housing member (Figure 10, the access is visible in Figure 10 at the left side of the bezel at the right portion and receives the protrusion 136); and
a ledge feature along the interior side of the housing member (Figure 1, 10, and associated text, the bezel 14 further has a ledge feature below the protrusion 136);
a top module (Figures 1, 3, 6, 10, the mobile device 10 has a top module) coupled to the housing member and comprising:
a front cover (Figure 3, the front cover 62) defining a second portion of the exterior front surface of the portable electronic device;
a display stack (Figures 3, 6, the display unit 66) attached to the front cover; and
a frame member (Figure 10, the frame 68) extending at least partially around a periphery of the display stack and set apart from a surface of the recess by a gap (Figure 10, a hole 162), the frame member (Figure 10, the frame 68): attached to the front cover (Figure 10, close to reference sign 146); and attached to the ledge feature (by the protrusion 136) of the housing member, thereby securing the top module to the housing member; and
a rear cover (Figure 10, the latter being the lower portion of the housing 12) coupled to the housing member and defining a second portion of the exterior rear surface of the portable electronic device (Figures 1, 3, 6, 10, and associated text).
As to claim 2, Wang discloses, wherein a first distance between a peripheral side surface of the front cover and the housing member is less than a second distance between a peripheral side surface of the frame member and the housing member (Figure 10 and associated text).
As to claim 3, Wang discloses, wherein the housing member forms at least a portion of an antenna for the portable electronic device (Figures 1, 3, 6 10 and associated text, [57], [64]).
As to claim 4, Wang discloses, wherein: the front cover defines: a top surface defining the second portion of the exterior front surface of the portable electronic device; a peripheral side surface; and a chamfered edge extending from the peripheral side surface to the top surface; and the housing member defines: a cover-facing surface; and a curved surface extending between the cover-facing surface and the first portion of the exterior front surface of the portable electronic device, the curved surface having a radius of curvature of between about 5 microns and about 50 microns (Figures 1, 3, 6 10 and associated text).
As to claim 5, Wang discloses, wherein: the chamfered edge is a first chamfered edge; and the front cover further defines: a bottom surface opposite the top surface; and a second chamfered edge extending from the peripheral side surface to the bottom surface (Figures 1, 3, 6, 10, 18, and associated text).
As to claim 6, Wang discloses an opaque coating positioned on at least a portion of each of the peripheral side surface, the second chamfered edge, and the bottom surface (Figures 1, 3, 6, 10 and associated text, the bold element is the design choice which is a non-inventive matter).
As to claim 7, Wang discloses, wherein the gap between the frame member and the surface of the recess is between about 0.5 mm and about 1.0 mm (Figures 1, 3, 6, 10, 18, and associated text, the dimension is a non-inventive matter).
Claim 8 has similar limitations of claims 1, 2; therefore it is rejected under the same rationale as in claims 1, 2 as shown above.
As to claim 9, Wang discloses, wherein: the housing member is formed of metal and is configured to operate as a radiating member of an antenna system of the portable electronic device; the transparent cover comprises glass; and the rear cover comprises glass (Figures 1, 3, 6, 10, 18, a transparent glass cover, [83], [84]).
As to claim 10, Wang discloses a haptic actuator configured to produce a haptic output, the haptic actuator comprising: a housing defining an internal volume and comprising a peripheral side member at least partially surrounding the internal volume, the peripheral side member defining: a first outwardly protruding feature defining a first recess region within the internal volume; and a second outwardly protruding feature defining a second recess region within the internal volume; a movable mass within the internal volume; a first spring coupling the movable mass to the housing and having a first portion extending into the first recess region; and a second spring coupling the movable mass to the housing and having a second portion extending into the second recess region (Figure 14, [110]-[113]).
As to claim 11, Wang discloses, wherein the housing member defines: a first portion having a first thickness, the first portion defining the first inner surface; and a second portion having a second thickness that is less than the first thickness, the second portion defining the second inner surface (Figure 14, [110]-[113]).
As to claim 12, Wang discloses, wherein the top module is secured to the housing member by an adhesive bond between the frame member and the housing member (Figure 14, [110]-[113]).
As to claim 13, Wang discloses, wherein: the frame member defines: a bonding surface configured to receive an adhesive; and a flange extending from the bonding surface and configured to contact the transparent cover and contain the adhesive on the bonding surface; and the adhesive attaches the frame member to the transparent cover (Figure 14, [110]-[113]).
As to claim 14, Wang discloses, wherein: the flange is a first flange; and the frame member further defines a second flange extending from the bonding surface and configured to contact the transparent cover and contain the adhesive on the bonding surface (Figure 14, [110]-[113]).
As to claim 15, Wang discloses, wherein an air gap is defined between the peripheral side surface of the transparent cover and the first inner surface of the housing member (Figure 14, [110]-[113]).
As to claim 16, Wang discloses portable electronic device (Figures 1-10, the mobile device 10) comprising a housing member (a housing 12 and a bezel 14) configured to operate as an antenna ([54]-[58]) and defining:
at least a portion of an exterior side surface of the portable electronic device (Figure 1, 10, the cross-section view in figure 10 and associated text);
a recessed region along an interior side of the housing member (Figure 10, the access is visible in Figure 10 at the left side of the bezel 14 at the right portion and receives the protrusion 136); and
a ledge extending from the interior side of the housing member (Figure 1, 10, and associated text, the bezel 14 further has a ledge feature below the protrusion 136);
a top module (Figures 1, 3, 6, 10, the mobile device 10 has a top module)  coupled to the housing member and comprising:
a transparent cover (Figure 3, front cover 62) defining:
a top surface (Figure 3, 6, the front cover 62 has a top surface) defining at least a portion of an exterior front surface of the portable electronic device; and
a bottom surface (Figure 3, 6, the front cover 62 has a bottom surface with the touch sensitive sensor 64) opposite the top surface;
a display stack (Figures 3, 6, the display unit 66) attached to the bottom surface of the transparent cover; and
a frame member (Figure 10, the frame 68) extending at least partially around a periphery of the display stack and set apart from a surface of the recessed region by a gap (Figure 10, a hole 162), the frame member: attached to the bottom surface of the transparent cover; and attached to the ledge, thereby securing the top module to the housing member (Figure 1, 3, 6, 10, and associated text).
As to claim 17, Wang discloses, wherein the gap between the surface of the recessed region and the frame member is between about 0.5 mm and about 1.0 mm (Figures 1, 3, 6, 10, 18, and associated text; the bold element is a non-inventive matter).
As to claim 18, Wang discloses, wherein the transparent cover defines: a first region having a first thickness; and a second region extending along a periphery of the transparent cover and having a second thickness that is less than the first thickness (Figures 1, 3, 6, 10, 18 and associated text).
As to claim 19, Wang discloses, wherein: the display stack is attached to the first region; and the frame member is attached to the second region (Figures 1, 3, 6, 10, 18 and associated text).
As to claim 20, Wang discloses, wherein: the housing member further defines a hole extending from the exterior side surface to the interior side, the hole defining a first channel portion extending along a first direction that is oblique to the exterior side surface; and the portable electronic device further comprises: a bracket coupled to the housing member and defining: a second channel portion; and a sealing interface surface; and a speaker module comprising a speaker driver and defining: a third channel portion extending along a second direction different from the first direction; and a fourth channel portion extending along a third direction different from the first and second directions (Figures 1, 3, 6, 10, 18, and associated text).
As to claim 21, Wang discloses, wherein the transparent cover defines: a peripheral side surface; and a chamfered edge extending from the bottom surface to the peripheral side surface (Figures 1, 3, 6, 10, 18, and associated text).
As to claim 22, Wang discloses an opaque layer covering a portion of the bottom surface and the chamfered edge (Figures 1, 3, 6, 10, 18, and associated text).
As to claim 23, Wang discloses a cover layer covering at least a portion of the opaque layer along the bottom surface and the chamfered edge (Figures 1, 3, 6, 10, 18, and associated text).
As to claim 24, Wang discloses, wherein the cover layer has a higher ductility than the opaque layer (Figures 1, 3, 6, 10, 18, and associated text).
As to claim 25, Wang discloses, wherein: the opaque layer is an ink layer; and the cover layer is a transparent coating (Figures 1, 3, 6, 10, 18, and associated text, the bold element is the design choice which is non-inventive matter).
----------------------------
Claims 1-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rothkopf et al. US 2020/0233380 A1. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claim 1, Rothkopf discloses a portable electronic device (Figure 1, a portable electronic device in form of an electronic watch 10) comprising:
a housing member (Figure 8) defining: a first portion of an exterior front surface of the portable electronic device; a first portion of an exterior rear surface of the portable electronic device; at least a portion of an exterior side surface of the portable electronic device; a recess (Figure 8, a recess defined by the ledge 810 and flange 812) along an interior side of the housing member; and a ledge feature (Figure 8, the ledge 810) along the interior side of the housing member;
a top module (Figure 9) coupled to the housing member and comprising:
a front cover (Figure 9, front cover 609) defining a second portion of the exterior front surface of the portable electronic device;
a display stack (Figure 9, a display 120) attached to the front cover; and
a frame member (Figure 9, 10, a frame member in the form of a force sensing structure 1001a-d shown in figure 10) extending at least partially around a periphery of the display stack and set apart from a surface of the recess by a gap (Figures 10, 12, and associated text, [130], [146], [170]-[171], [175]), the frame member: attached to the front cover; and attached to the ledge feature of the housing member, thereby securing the top module to the housing member (Figures 1-2, 6-10 and associated text); and
a rear cover (Figure 6, the rear cover 608) coupled to the housing member and defining a second portion of the exterior rear surface of the portable electronic device (Figure 1-2, 6-10, and associated text).
As to claim 2, Rothkopf discloses, wherein a first distance between a peripheral side surface of the front cover and the housing member is less than a second distance between a peripheral side surface of the frame member and the housing member (Figures 1-2, 6-10 and associated text).
As to claim 3, Rothkopf discloses, wherein the housing member forms at least a portion of an antenna for the portable electronic device (Figures 1-2, 6-10 and associated text).
As to claim 4, Rothkopf discloses, wherein: the front cover defines: a top surface defining the second portion of the exterior front surface of the portable electronic device; a peripheral side surface; and a chamfered edge extending from the peripheral side surface to the top surface; and the housing member defines: a cover-facing surface; and a curved surface extending between the cover-facing surface and the first portion of the exterior front surface of the portable electronic device, the curved
surface having a radius of curvature of between about 5 microns and about 50 microns (Figures 1-2, 6-10 and associated text).
As to claim 5, Rothkopf discloses, wherein: the chamfered edge is a first chamfered edge; and the front cover further defines: a bottom surface opposite the top surface; and a second chamfered edge extending from the peripheral side surface to the bottom surface (Figures 1-2, 6-10 and associated text).
As to claim 6, Rothkopf discloses, an opaque coating positioned on at least a portion of each of the peripheral side surface, the second chamfered edge, and the bottom surface (Figure 1-2, 6-10, and associated text, the bold element is the design choice which is non-inventive matter).
As to claim 7, Rothkopf discloses, wherein the gap between the frame member and the surface of the recess is between about 0.5 mm and about 1.0 mm (Figure 6-10, and associated text; the bold element is the design choice which is non-inventive matter).
Claim 8 has similar limitations of claims 1, 2; therefore it is rejected under the same rationale as in claims 1, 2 as shown above.
As to claim 9, Rothkopf discloses, wherein: the housing member is formed of metal and is configured to operate as a radiating member of an antenna system of the portable electronic device; the transparent cover comprises glass; and the rear cover comprises glass (Figures 1-2, 6-10 and associated text, [121]).
As to claim 10, Rothkopf discloses a haptic actuator (Figure 1, haptic device [18]-[19], [67]-[70], [84], [87], [88], [97]-[98]) configured to produce a haptic output, the haptic actuator comprising: a housing defining an internal volume and comprising a peripheral side member at least partially surrounding the internal volume, the peripheral side member defining: a first outwardly protruding feature defining a first recess region within the internal volume; and a second outwardly protruding feature defining a second recess region within the internal volume; a movable mass within the internal volume; a first spring coupling the movable mass to the housing and having a first portion extending into the first recess region; and a second spring coupling the movable mass to the housing and having a second portion extending into the second recess region (Figures 22, [244], Figure 8, the flange 812, [156] or ordinary matter of non-inventive choice for the skilled person).
As to claim 11, Rothkopf discloses, wherein the housing member defines: a first portion having a first thickness, the first portion defining the first inner surface; and a second portion having a second thickness that is less than the first thickness, the second portion defining the second inner surface (Figures 22, [244], Figure 8, the flange 812, [156] or ordinary matter of non-inventive choice for the skilled person).
As to claim 12, Rothkopf discloses, wherein the top module is secured to the housing member by an adhesive bond between the frame member and the housing member (Figures 22, [244], Figure 8, the flange 812, [156] or ordinary matters of non-inventive choice for the skilled person).
As to claim 13, Rothkopf discloses, wherein: the frame member defines: a bonding surface configured to receive an adhesive; and a flange extending from the bonding surface and configured to contact the transparent cover and contain the adhesive on the bonding surface; and the adhesive attaches the frame member to the transparent cover (Figures 22, [244], Figure 8, the flange 812, [156] or ordinary matters of non-inventive choice for the skilled person).
As to claim 14, Rothkopf discloses, wherein: the flange is a first flange; and the frame member further defines a second flange extending from the bonding surface and configured to contact the transparent cover and contain the adhesive on the bonding surface (Figures 22, [244], Figure 8, the flange 812, [156] or ordinary matters of non-inventive choice for the skilled person).
As to claim 15, Rothkopf discloses, wherein an air gap is defined between the peripheral side surface of the transparent cover and the first inner surface of the housing member (Figures 22, [244], Figure 8, the flange 812, [156] or ordinary matters of non-inventive choice for the skilled person).
As to claim 16, Rothkopf discloses a portable electronic device (Figure 1, a portable electronic device in form of an electronic watch 10) comprising:
a housing member (Figure 8) configured to operate as an antenna and defining:
at least a portion of an exterior side surface of the portable electronic device;
a recessed region along an interior side of the housing member (Figure 8, a recess defined by the ledge 810); and
a ledge extending from the interior side of the housing member (Figure 8, a recess defined by the ledge 810 and the flange 812);
a top module (Figure 9, the top module) coupled to the housing member and comprising:
a transparent cover (Figure 9, the front cover 609) defining: a top surface defining at least a portion of an exterior front surface of the portable electronic device; and a bottom surface opposite the top surface;
a display stack (Figure 9, the display 120) attached to the bottom surface of the transparent cover; and
a frame member (Figure 10, a frame member in the form of a force sensing structure 1001a-d which is attached to the front cover and the ledge feature of the housing member) extending at least partially around a periphery of the display stack and set apart from a surface of the recessed region by a gap (Figures 10, 12, and associated text, [130], [146], [170]-[171], [175]), the frame member: attached to the bottom surface of the transparent cover; and
attached to the ledge (Figure 10, a frame member in the form of a force sensing structure 1001a-d which is attached to the front cover and the ledge feature of the housing member), thereby securing the top module to the housing member (Figures 1,2, 6-10 and associated text).
As to claim 17, Rothkopf discloses, wherein the gap between the surface of the recessed region and the frame member is between about 0.5 mm and about 1.0 mm (Figure 6-10, and associated text; the bold element is the design choice which is non-inventive matter).
As to claim 18, Rothkopf discloses, wherein the transparent cover defines: a first region having a first thickness; and a second region extending along a periphery of the transparent cover and having a second thickness that is less than the first thickness (Figure 6-10, and associated text; [128], [138], [152], [158]).
As to claim 19, Rothkopf discloses, wherein: the display stack is attached to the first region; and the frame member is attached to the second region.
As to claim 20, Rothkopf discloses, wherein: the housing member further defines a hole extending from the exterior side surface to the interior side, the hole defining a first channel portion extending along a first direction that is oblique to the exterior side surface; and the portable electronic device further comprises: a bracket coupled to the housing member and defining: a second channel portion; and a sealing interface surface; and a speaker module comprising a speaker driver and defining: a third channel portion extending along a second direction different from the first direction; and a fourth channel portion extending along a third direction different from the first and second directions (Figure 1, 2, 6-10, and associated text).
As to claim 21, Rothkopf discloses, wherein the transparent cover defines: a peripheral side surface; and a chamfered edge extending from the bottom surface to the peripheral side surface (Figure 1, 2, 6-10, and associated text, [200], [201]).
As to claim 22, Rothkopf discloses an opaque layer covering a portion of the bottom surface and the chamfered edge (Figure 1, 2, 6-10, and associated text, [200], [201]).
As to claim 23, Rothkopf discloses a cover layer covering at least a portion of the opaque layer along the bottom surface and the chamfered edge (Figure 1, 2, 6-10, and associated text, [200], [201]).
As to claim 24, Rothkopf discloses, wherein the cover layer has a higher ductility than the opaque layer (Figure 1, 2, 6-10, and associated text, opaque mask, [122]).
As to claim 25, Rothkopf discloses, wherein: the opaque layer is an ink layer; and the cover layer is a transparent coating (Figure 1, 2, 6-10, and associated text, [121], [130], [174]).
The prior art cited in this Office action are: Wang et al. US 2013/0335899 A1 and  Rothkopf et al. US 2020/0233380 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649